DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 15, and 20 are objected to because of the following informalities:  
Claim 6, lines 2 – 3 recites the limitation “the upper end the cone-shaped C ring” which should be changed to “the upper end of the cone-shaped C ring”.  
Claim 15, line 2 recites the limitation “the upper end the cone-shaped C ring” which should be changed to “the upper end of the cone-shaped C ring”.  
Claim 20, line 2 recites the limitation “the upper end the cone-shaped C ring” which should be changed to “the upper end of the cone-shaped C ring”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 109018151A) in view of Gulick (US 575,109) and Alexander (US 622,938).
For claim 1, Liang et al. discloses [a quick assembly bicycle stem structure for assembling handlebars 1 of a bicycle] (page 4, paragraph [0015] of original document and paragraph [0020] of translation) onto a front fork stem (7, vertical shaft of front fork), the quick assembly bicycle stem structure comprising:
a front fork stem (7, vertical shaft of front fork);
a handlebar stem (1, vertical shaft of handlebar) having a zigzag-shaped slot opening 1-1, 1-3 [formed at a lower end thereof] (fig. 4) [that is received in an upper section of the front fork stem] (fig. 3), the zigzag-shaped slot opening including a first vertical slot 1-1 and a second vertical slot 1-3 [that are spaced apart in relation to one another by a horizontal slot] (fig. 4, wherein a horizontal space separates the first vertical slot 1-1 and the second vertical slot 1-3);
a pin bolt 6 [coupled to the front fork stem and extending into the zigzag-shaped slot opening of the handlebar stem] (fig. 3), [the pin bolt is configured to travel within the zigzag-shaped slot opening and to enter the second vertical slot from the first vertical slot when the front fork stem is rotated relative to the handlebar stem] (page 4, paragraph [0021] of original document and paragraph [0026] of translation), and
a nut assembly 2 [received over the handlebar stem] (fig. 2, page 4, paragraph [0016] of original document and paragraph [0020] of translation); but does not explicitly disclose 
the nut assembly is configured to threadedly engage the upper section of the front fork stem; and 
wherein the second vertical slot extends above the horizontal slot a distance greater than a width of the pin bolt.

wherein the second vertical slot extends above the horizontal slot a distance greater than a width of the pin bolt.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the upper screw-threaded fork-stem and nut assembly of Gulick in place of the stud and nut of Liang et al. [to allow for a simple, cheap and effective means for attaching the handlebar to the fork, while providing ready adjustment] (page 2, lines 10 – 14 of Gulick).
	Alexander discloses a bicycle comprising [opposite slots d, essentially in Z shape formed in walls of a tubular portion of a steering rod 11 and also of a front frame post 10] (fig. 3, page 1, lines 91 – 95); [a cylindric locking-bar 19 is inserted loosely through the slots d and firmly in the perforation of the plug 16, the length of said locking-bar permitting portions of the same to project a short distance outside of the frame-post 10, and enlargements or finger-holds e are preferably formed or secured on] (page 1, lines 98 - 100 and page 2, lines 3 - 5); and [it will be evident that a rider on a bicycle having the improvements may without dismounting therefrom readily release the handlebar 17 from a locked engagement with the steering bar 11 by a manipulation of the finger-holds e or the locking bar 19] (page 2, lines 66 - 75).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the zigzag shape, locking-bar, and finger-holds .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (CN 109018151A) in view of Gulick (US 575,109) and Alexander (US 622,938), and further in view of Foster (US 4,390,300).
For claim 3, Liang et al. modified as above discloses the quick assembly bicycle stem structure [wherein the pin bolt is supported in at least one pin bolt hole formed in an outer wall of the front fork stem] (fig. 2, page 4, paragraph [0021] of original document and paragraph [0026] of translation and fig. 2 of Alexander), but does not explicitly disclose the pin bolt does not extend outside the front fork stem.
Foster discloses a bicycle comprising a tubular stem 8, [locking pin 19 fixed at its ends within diametrically aligned openings in stem 8] (fig. 9, col. 3, lines 10 – 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the pin of Foster in place of the pin of Liang et al. modified as above to allow for a more aesthetic positioning of the pin while reducing debris and wear, thus reducing overall replacement costs.

Allowable Subject Matter
Claims 11 – 20 are allowed.
2 and 4 – 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611